UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-8447


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

RAYMOND EDWARD CHESTNUT, a/k/a Snoop, a/k/a Ray,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence. R. Bryan Harwell, District Judge.
(4:05-cr-01044-RBH-l)


Submitted:    March 17, 2009                 Decided:   March 24, 2009


Before TRAXLER, KING, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Raymond Edward Chestnut, Appellant Pro Se. Rose Mary Sheppard
Parham, Assistant United States Attorney, Florence, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Raymond   Edward   Chesnut   appeals    the   district     court’s

order denying his motion for reduction in sentence pursuant to

18 U.S.C. § 3582(c)(2) (2006).         We have reviewed the record and

find   no   reversible    error.      Accordingly,    we     affirm    for   the

reasons stated by the district court.         United States v. Chesnut,

No. 4:05-cr-01044-RBH-1 (D.S.C. Oct. 30, 2008).                     We dispense

with oral argument because the facts and legal contentions are

adequately    presented    in   the   materials     before    the    court   and

argument would not aid the decisional process.

                                                                       AFFIRMED




                                      2